 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpecialty Restaurants Corporation d/b/a CandlestickWaterfront Restaurant Corporation d/b/a SpiderHealys and Sophie Sutherland and Hotel andRestaurant Employees & Bartenders Union, Local28, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO. Case 20-CA-11314September 21, 1977DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVELAW JUDGEBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 9, 1977, Administrative Law Judge HenryS. Sahm issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to remand this case to theAdministrative Law Judge for credibility determina-tions and the issuance of a Supplemental Decision.In his Decision, the Administrative Law Judgeextensively quoted or summarized the testimony ofwitnesses for the General Counsel and for Respon-dent. However, subsequent to the recitation of thistestimony, much of it conflicting with respect tomaterial issues, the Administrative Law Judge failedto make the appropriate findings of fact or to resolveoutstanding conflicts in the testimony throughcredibility determinations.'As a result, in reviewing the evidence submitted inthis case, we are unable at this time to conclude, asdid the Administrative Law Judge, that the GeneralCounsel failed to introduce sufficient evidence towarrant a finding that Respondent was discriminato-rily motivated in discharging former employeesSmall and Atkins.2On the contrary, if testimony most favorable to theGeneral Counsel is credited, its appears that a primafacie case of discriminatory discharges has beenpresented, viz, that these employees had beenengaged in protected concerted activity prior to theirdischarge, that Respondent through its supervisorswas aware of this activity, and that the timing of and'In his Decision, the Administrative Law Judge did include a sectionentitled "Credibility, Discussion, and Conclusions." but a careful reading ofthis section reveals that no express credibility resolutions are containedtherein.232 NLRB No. 48other circumstances surrounding the dischargesindicates that they were discriminatorily discharged.With respect to the discharge of Frank Atkins,testimony in support of the General Counsel's caseindicates that in February 1976 he obtained a supplyof union authorization cards, met with Union AgentHenry Mozell several times on Respondent's prem-ises, solicited other employees, and in early Marchattended a union meeting. Atkins testified that onMarch 8, 1976, 1 day prior to his discharge, he spokewith Ray Stanfield, who was then an assistantmanager of another restaurant owned by Respon-dent. During this conversation Atkins revealed thathe was engaged in helping organize a union, and wastold by Stanfield that he felt it would be wise onStanfield's part to report this to his superiors. Thenext day Atkins either quit or was discharged byMorad Afraimi, the kitchen supervisor. Respondentclaims Atkins quit when he was discovered takingfood in an unauthorized manner. As evidence givenby Atkins and Afraimi is conflicting and because thegeneral reliability of the entire testimony by each iscrucial to establishing whether a violation occurred,the Administrative Law Judge, on remand, shouldstate whether he credits the full testimony of Atkinsor Afraimi, or to what extent and in what particularpart he credits the testimony of one as opposed to theother.With respect to the discharge of Joyce Small,testimony favorable to the allegations in the com-plaint indicates that she met with Union AgentMozell several times during February on Respon-dent's premises; that Terry Thompson, one ofRespondent's general managers, witnessed some ofthese meetings; that she attended a union meetingand invited other waitresses to attend; and that, onMarch 17, 1976, a day prior to her discharge, she wasseen by Thompson warmly greeting Atkins andMozell as they entered the restaurant while she wason duty.Small testified that sometime in February 1976Thompson approached her and told her not to talkabout unions, that she received a raise and additionalresponsibilities less than 3 weeks prior to herdischarge, and that some of the alleged reasons forher discharge had been tolerated or previouslyresolved. Respondent, on the other hand, offeredtestimony to the effect that Small was dismissed forbeing rude to customers, and following considerationof past warnings to Small regarding tardiness, lack ofproper attire, and the quality of her work, as well aspast complaints of rudeness to guests. Therefore,z We view the Administrative Law Judge's general reference to the"opposing evidence" to be insufficient to eclipse the need for credibilitydeterminations regarding conflicts in the testimony.248 SPECIALTY RESTAURANTS CORP.because the testimony of Small conflicts withevidence offered by Respondent's witnesses andbecause it is necessary to the resolution of the issueto determine the reliability of all the witnesses, theAdministrative Law Judge, on remand, should statewhether he credits the testimony in whole, or in whatparticular part, of Small, Haller, Reynolds, Ottobre,Alexander, Coe, Thompson, and Schoepp.At the hearing the Administrative Law Judgerefused to allow the General Counsel to call twowitnesses, Bill Reynolds and Henry Mozell. TheGeneral Counsel excepts to these rulings, contendsthat he was thereby denied the opportunity for a fairhearing, and requests that the hearing be reopened inorder to admit this evidence. The General Counselsought to call Bill Reynolds merely to elicit from himtestimony regarding the specific date of a customercomplaint regarding employee Small. The secondwitness whose testimony was excluded was HenryMozell, a union agent. Subsequent to this ruling, theGeneral Counsel submitted an offer of proof,indicating that Mozell was expected to testifyregarding Respondent's knowledge of Mozell's iden-tity as a union agent. After a careful examination ofthe record and the offers of proof submitted by theGeneral Counsel, we are not convinced that theAdministrative Law Judge's exclusion of the testimo-ny of Reynolds and Mozell constituted prejudicialerror. As we find no merit in these exceptions, weshall not order the hearing reopened for the introduc-tion of this testimony.ORDERIt is hereby ordered that this case be remanded tothe Administrative Law Judge for the purpose ofmaking credibility determinations regarding thetestimony of the witnesses referred to herein.IT IS FURTHER ORDERED that the AdministrativeLaw Judge shall prepare and serve on the parties aSupplemental Decision containing credibility deter-minations, findings of fact,3conclusions of law, andrecommendations to the Board, and that, followingservice of such Supplemental Decision on the parties,the provisions of Section 102.45 of the Board's Rulesand Regulations, Series 8, as amended, shall beapplicable.3 In his Decision. we note, the Administrative Law Judge inadvertentlymisstated the record regarding several undisputed facts. The evidenceindicates that the union organizing drive began in September or October1975, and not February 1976, and that Small first met Mozell in Februaryand not April 1976. He also improperly ascribed to Schoepp certainstatements that were, according to Small's testimony, made by Thompsonregarding unions. He also incorrectly stated that Atkins admitted making asandwich to share with another was a violation of company policy. Atkinsnever testified to this effect. Additionally, he misstated the date thecomplaint was amended, referring to the dates of the amendments to thecharges. and erred regarding the date employee Elizabeth Coe attended aunion meeting.DECISIONSTATEMENT OF THE CASEHENRY S. SAHM, Administrative Law Judge: Uponcharges filed by Hotel & Restaurant Employees &Bartenders Union, Local 28, Hotel & Restaurant Employ-ees & Bartenders International Union, AFL-CIO, hereinthe Union, on April 13, 1976,1 the General Counsel issueda complaint on September 21, amended on April 28 and onAugust 19, which was heard on February 1 to 3, inclusive.2The complaint alleged the discriminatory discharges of twoemployees because of their union activities which Respon-dent denied, stating they were terminated for infractions ofthe restaurants' working rules. Upon the entire record,including observation of the demeanor of the witnesses,and after due consideration of briefs filed on March 15.1977, there are made the following:FINDINGS OF FACTRespondent is a California corporation engaged in therestaurant business in Oakland. Respondent's interstatesales and purchases, respectively, exceed $50,000 annually.Respondent admits by its answer that it is engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.The aforesaid Union is a labor organization within themeaning of Section 2(5) of the Act.The Testimony of Small and AtkinsIn February 1976, Local 28 of the Hotel and RestaurantEmployees Union, AFL-CIO, the Charging Party in thisproceeding, hereinafter referred to as the Union, com-menced an organizational campaign aimed at Respon-dent's employees at "Spider Healys" and "Sophie Suther-land" restaurants. These two restaurants, owned byRespondent, shall be referred to as Spider's and Sophie's.Both are located in the same building in a shoppingcomplex owned by Respondent; Spider's on the first floorand Sophie's on the second floor. The same kitchen isshared by both restaurants and both have a commonmanagement. Employees are transferred as needed fromone restaurant to another. Spider's and Sophie's haveseparate cocktail lounges and bars.Joyce Small, one of the two alleged discriminatees, wasemployed as a receptionist in both restaurants fromSeptember 1975 to March 18, 1976. She started at a salaryof $3.36 per hour, and received a raise to $3.50 on March 1,1976, which rate was in effect at the time of hertermination. She greeted patrons as they entered theAll dates are 1976 unless otherwise indicated.The Union filed a representation petition (20-RC-13475) on April 8.1976. signed by Union Official Henry Mozell, for an election among theemployees of Spider Healys and Sophie Sutherland. the two restaurantsinvolved in this proceeding. A hearing was held by the Board on June 22,1976, which directed, on July 7, that an election be held on August 4. OnJuly 30. the Regional Director postponed indefinitely the election scheduledfor August 4.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestaurants' premises and seated them at tables. She alsotook telephone reservations.Frank Atkins, the other alleged discriminatee, during thetimes relevant in this proceeding, worked as a combineddishwasher and pantryman.Sometime in April 1976, Small was approached by HenryMozell, a union official, at the restaurant during her shift.He introduced himself as a union official and at hisinvitation they had lunch together at Sophie's after Small'safternoon shift. During lunch, Mozell talked to Small ofthe benefits of unionization and asked her to sign a unionauthorization card.Small continued that during the month of February shehad lunch with Mozell on eight occasions in Sophie's. "Wehad lunch about two more times ... and about two timesMr. Atkins was present. [Also] Henry Mozell had broughtsome friends with him one time." Small explained that onthese occasions when they met "in the cocktail loungesome customers [were] present." Small testified on threeoccasions when she met with Mozell in the cocktail lounge,Terry Thompson, general manager and her immediatesupervisor, walked through the cocktail lounge, and that"he appeared to be, you know, steering toward our way."On another occasion, testified Small, she "was in theentrance of the restaurant, Sophie's, and Henry Mozell andFrank Atkins came in. I hadn't seen them for a while so Iwent up and hugged them. Terry Thompson was right bythe hostess stand. He was just coming down into theentrance of the room and seen us ...Mr. Thompson wasat the hostess stand, about three feet from where I was.... This was on March 17th of '76 .... Because I gotfired on March 18th of '76." Later in her testimonyconcerning this same incident, she stated that Thompsonwas leaning against the bar as she sat with Mozell andAtkins (the other alleged discriminatee) in the cocktaillounge, and that for a period of "about three minutes"Thompson "stared in my direction."Small further testified that she attended a meeting in themonth of February at the Jack London Inn in Oakland andthat she signed a union authorization card captioned"Authority for Collective Bargaining" which is datedMarch 5, 1976. At this March 5 union meeting, Smalltestified that Atkins and "some of the [Respondent's]cooks" whose names she was unable to recall were present.She added the day before this March 5 union meeting shenotified, in Respondent's cocktail lounge, two otheremployees, Silvia Aragon and Pirko Jackson, about theorganizational meeting to be held the next day. At thisMarch 5 meeting, an attempt was made to arrange foranother meeting but it appears there was not sufficientemployee interest because no other union meeting was everheld.Small next testified to an incident in Sophie's "inFebruary" when she inquired of Rich Schoepp, an assistantmanager, "Why wasn't we union. And he said: 'Do youknow what the union is and, you know, we don't want to beunion.' ...He came up to me, I had just finished seating acustomer and was on my way back to the hostess stand,and [he ] asked me what was this he heard about me talkingabout union. I said: 'I just asked the question: Why wasn'twe union?' And he told me he didn't want to hear any moretalk about union."Concerning her discharge, Small testified that on March18 she was summoned to the restaurant office. There shewas confronted by Terry Thompson, Al Stuetzle, and GregWorrel, all officials of Respondent. Small testified:Worrell said: "Joyce." And he stopped. And TerryThompson came in and said that he had got acomplaint that I was a little sharp tempered with one ofthe customers and I wasn't getting along with myemployees and it seemed like I was working against therestaurant instead of for the restaurant. I sat andlistened. And I asked him what did he mean, was Ifired? And he said: "Yes." So he wrote my check outand I went upstairs and sat in the cocktail lounge.She denied that any customer had complained about heron the day she was discharged or at any other time duringher employment, stating she had never received warningswith respect to her relationship with coworkers.On cross-examination, Small was shown an affidavitgiven by her to a Board investigator on April 20. Sheacknowledged that on that date her memory was "fresher"than on February 1, 1977, the date she testified. In thisaffidavit there is no mention of eight meetings with Mozell,the union official, in either Sophie's or Healys' restaurantsduring the month of February. Nor is there anything inSmall's affidavit about her lunch with Mozell at Sophie's,nor of the incident to which she testified on directexamination that Thompson, the manager, kept "staring"at her. Her affidavit also makes no mention of the incidenttestified to on direct wherein Atkins, the other allegeddiscriminatee, met her and Mozell and sat at a table in therestaurant with them. Likewise, Small's direct testimony tothe effect that on March 17, the day before she wasterminated, she saw Mozell and Atkins enter Sophie's andwas so delighted to see them that she "hugged" both ofthem, and that this was witnessed by Manager Thompsonfrom 3 feet away, is not mentioned in her affidavit. Shedescribes her interest in the Union during February as"very active" and states it culminated in her attendance ata union meeting on March 5 at the Jack London Inn inOakland.Small admitted that she signed a warning handed to herby Supervisor Richard Schoepp on February 19 whichreprimanded her for violations of company rules regardingtardiness and attire. This warning also stated:Please see that this does not happen again. A repetitionof the offense, or condition or any infraction of houserules will make it necessary to take appropriatedisciplinary action, without further notice, which mayresult in suspension or discharge.Reference was then made to Small's testimony on directexamination, supra, wherein she stated that she askedSchoepp, an assistant manager, in February, "Why wasn'twe union," and he replied that Respondent did not desireto be union whereupon Schoepp, testified Small, later thatsame day inquired, "What was this he heard about metalking about the union.... And he told me he didn't250 SPECIALTY RESTAURANTS CORP.want to hear any more talk about union." In her affidavitwhich she signed on April 20, it reads, in pertinent part, asfollows:Sometime in February, I asked Rich Schoepp, anothermanager, why there was no union. Rich asked, had Iever been in the union. I said "No." Then he justwalked away.When she was asked on cross-examination which versionwas correct, she equivocally insisted, "he also said that wedon't want a union."She was shown her "Separation Report" which reads asfollows:Rudeness to customers; tardiness and lack of properuniform at time of warning. Sitting down while on duty.Continues not to greet customers properly. Hadcomplaint on phone about her rudeness.The separation report dated March 18, 1976, was signed byG. Worrel, "immediate supervisor," and Terry Thompson,"Co. representative." Small denied seeing it at the time shewas discharged. Nor did she remember that on the day shewas discharged customers had complained about herrudeness, or that on the same day these same customerswere kept waiting for about an hour before she seated themat a table.She admitted that she did not wear a blouse to be wornwith the restaurant uniform supplied her by the Respon-dent, even after being told to do so by her supervisor. Shetestified that she was so warned on two occasions but thatthe reason for her not wearing the required blouse was thatit was too large. When Assistant Manager Stuetzle broughtthis to her attention a third time, she complied.When asked if she had been reprimanded by AssistantManager Schoepp for violations of the Company's no-smoking policy while on duty, she first denied it and thenstated she could not remember it. Nor did she recall beingwarned by Schoepp about being in the bar rather than ather assigned station. She also denied that Schoepp warnedher not to borrow money from her coworkers. She alsodenied Stuetzle ever warned her that, as guests entered therestaurant, she was not greeting them properly. She furtherdenied that Stuetzle had brought customer complaintsabout her sarcasm toward them to her attention. She didadmit that he had warned her "occasionally" not to sitdown at the hostess stand located at the entrance to therestaurant. Not only did she deny she was unable to getalong well with her fellow employees but, on the contrary,she stated that her relationship with them was fine exceptwith one waitress, but she attributed that argument to herbeing upset on the day she was terminated.When asked if she was aware that some of the merchantsin the shopping complex owned by Respondent, whereSpider's and Sophie's also are located, had complained tothe management that Small had purchased merchandise attheir stores, paid for by her personal checks which"bounced" because of insufficient funds, she disclaimedany such knowledge.Upon futher cross-examination, she admitted that inMarch one of the stores in Respondent's shopping complexnotified her that a check Small had written was returned byher bank. When asked if her check was returned forinsufficient funds, her answer was that she did not recall.On redirect examination by the representative of theGeneral Counsel, it was elicited that on three occasions shehad received warnings from Stuetzle with respect to her"being out of uniform" and that on the third occasion hegave her an ultimatum.Reference was then made to a supplemental affidavitdated July 13 which Small gave to a Board agent. Onrecross-examination it was revealed that Small's supple-mental affidavit reads, in part, as follows:I also, after my shift was over, would talk to Mozell inthe cocktail lounge on several occasions. I observedthat Thompson walked through the cocktail lounge atthese times. Mozell would often talk to groups ofemployees after their shifts were over or would come inwith some friends.Frank Atkins, the other alleged discriminatee, wasoriginally hired in August 1975 as a laborer during theconstruction of the two restaurants, which opened forbusiness sometime between September and November1975. When the two restaurants opened in September,Atkins was employed as a dishwasher for less than amonth, then promoted successively to pantryman and inDecember to oyster-bar cook. His beginning salary was$3.37 and at the time of his termination on March 9, 1976,it was $3.66. His immediate supervisor was Morad Afraimi,chef and kitchen supervisor, also referred to in the recordas "Morry."Atkins met Mozell, an official of the Charging PartyUnion "in the middle of February" at the oyster bar ofSpider Healys. A "couple" of days later, accompanied bySmall, they again met Mozell in Sophie's cocktail lounge.According to Atkins, Mozell told him he was interested inorganizing Sophie's and Healys and inquired whether hemight be interested in this effort. When Atkins indicatedhis interest, Mozell gave him union literature and six orseven authorization cards. Atkins continued that he latergave "two or three" of the union cards to Respondent's"kitchen" employees, whose names he did not recall. Healso attended the union meeting on March 5, at the JackLondon Inn in Oakland. Present in addition to Mozell,Small, and himself were "some of the cooks" whom he onlyknew by their first names. On March 4, Small and Mozellinformed various employees of the meeting, but it appearsthat only some of the cooks attended.Atkins testified that on or about March 8 he met withRay Stanfield, assistant manager of the Castaways Restau-rant. The Castaways is located in the same shopping centeras are Sophie's and Healys, and all three restaurants areowned by Respondent. Atkins had applied to Stanfield fora job as a bartender, as "He had asked me to stop in andtalk with him, he might have a part-time job for me." Inresponse to a leading question by the General Counsel asto whether he "had occasion to discuss the Union withStanfield," Atkins answered he had. Atkins testified that"towards the latter part of the conversation" an assistantmanager appeared "in the area" whom he only knows bythe name of Roland who inquired "how things were at the251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestaurant. And I told him it was going pretty good. Andlike when he had been working there as a cook, he haddiscussed, you know, trying to get the place to go unionhimself; because he thought it would be a better deal. Andhe just asked me, how was, you know, if any of the otheremployees were interested in that. I told him that we hadhad a meeting and some of the employees had signedpledge cards for the union and were interested in trying toget an election held at the restaurant.. .[I told him] that Iwas helping to organize the union at the restaurant."After Roland left, Atkins testified, "[Stanfield] told methat being that Roland was a supervisor and that he wasnew to the position that he was holding as manager of theCastaways, that he felt that it would be wise for him to tellhis superiors rather than it coming up later on and, youknow, that he had knowledge of union activity at [Sophie'sand Healys]; and he told me that he was interested inkeeping his job and that he thought he better saysomething about it."Atkins then testified to his discharge on March 9 by hissupervisor, Morad Afraimi, who was chef and kitchensupervisor.3The circumstance under which this occurred,testified Atkins, was sparked by him making a roast beefsandwich for himself, whereupon Afraimi asked him whathe was doing with the sandwich to which Atkins repliedthat he was "going to eat it. And he [Afraimi] said that Iwasn't going to eat it, that I shouldn't have it, and that hewas -something about he was going to can me orsomething. .... I asked him, you know: 'Does that meanI'm fired.' And he said: 'Do you want to quit?' I said: 'No.'And he said: 'Well.' ...[T]hen he just walked away, youknow." When asked by the General Counsel whether hehad ever received any warnings about eating roast beefsandwiches, Atkins answered in the negative, stating: "Inever had any warnings either way." Atkins stated he hadno lunch that day and he was instructed to eat, "Justwhenever I had time, whenever it wasn't busy at the oysterbar" where he was told to eat his lunch. On further redirectexamination, when asked how often he fixed his own lunch,he answered: "Just about every day."On cross-examination, it was ascertained that Atkinsworked 5 days a week from 10 a.m. to 2 p.m. Atkinstestified he was told by Afraimi "not to eat at the regularplace where the other employees ate but to eat at the oysterbar." He denied that instructions from Afraimi were thatemployees working a short 4-hour shift had the choice ofeating either before or after their shift but never during theshift. He admitted he ate a roast beef sandwich that daywhile working at the oyster bar which is located in thecocktail lounge, some distance from the kitchen. On furtherredirect, Atkins located the cooks' front line station, wherethey prepared and dispensed the food, as being in front of,or parallel to, the kitchen itself and that he left his dutystation and walked to the "front line of the cook's station"which is located in another room,4separate and apart from:' It should be noted that although Atkins placed his discharge asoccurring on March 10, it actually occurred on March 9.$ Whether the "front line of the cook's station" is a part of the kitchen isnot clear front the transcript, but Atkins admitted on his cross-examinationthat he was instructed by Afraimi to remain at his work station at the oysterbar "as much as possible; and if I were going to do some kitchen work, totry to do it at the oyster bar." However, on recross-examination, Atkins.the oyster bar. When he arrived there, he prepared a roastbeef sandwich for himself. To do this, testified Atkins oncross-examination, required going "into the line" where thecooks are stationed. This is an area from which all theother employees are excluded during the times lunch anddinner are being served. When asked if he made thesandwich for a lady employee, he answered: "No. I made itfor myself and offered to share it with a fellow ladyemployee." He did admit that making the sandwich andthen giving it to the lady employee during the lunch hourwas a violation of company policy which forbids anyemployee, including not only supervisors but also the chef,from eating until 2:30 p.m. when luncheon was no longerserved to patrons. The employees' menu was posted eachday and their meal was to be limited to only those fooditems listed on it for that day. On the day Atkins preparedhis own roast beef sandwich, roast beef was not one of theitems on the employees' menu.In reply to Afraimi's reprimand, Atkins denied that hewas "taking care of his lady" and accused Afraimi of"hassling" him. He denied, however, that he then toldAfraimi he was quitting. Later in the day, at 2 p.m., at theend of his shift, Atkins acknowledged that Afraimi "sent"him to the manager's office where he testified he signed a"separation report," dated March 9, and was given histermination check.The separation report, dated March 9, was signed byAtkins and reads in pertinent part as follows: "Quit in lieuof discharge; due to misuse giving away company propertywhen confronted said he quit."When asked on cross-examination when an incidentoccurred which Small testified to regarding her huggingboth Mozell and Atkins as they entered the restaurant, hestated it was on or about March 17. He was then referredto his affidavit given to a Board investigator and headmitted no mention is made in it of the so-called "huggingincident."Atkins acknowledged that he could not testify thatAfraimi, his supervisor, ever overheard him talking to thecooks in the kitchen about the Union. Also, it was elicitedthat that part of Atkins' testimony which states he metMozell at the downstairs oyster bar, his work station, andthey spoke for approximately 5 minutes, about the "middleof February," is not mentioned in his affidavit. Atkinstestified that "within the next couple of days" he and Smallmet with Mozell upstairs at a table "in the small diningarea behind the hostess stand [of Sophie's ]." The conversa-tion consisted of Mozell stating "he was interested inorganizing [Respondent], and asked if I might be interestedin helping him .... I just told him I wanted to find out alittle bit more about it. And he asked me to step down tohis office, pick up some literature and look over theadvantages to being in the Union." The next day Atkinswent to Mozell's office where he gave him union literatureand about six or seven "pledge cards" for the Union. Hewhen asked if he prepared the sandwich in the "kitchen," stated it was not inthe kitchen but at the "front line of the cook's station adjacent to the diningroom. It's an exposed area for customers to watch the cooks while theywork." When asked by Respondent's counsel whether there were timeswhen he was not at the oyster bar and Afraimi had to find out where he was,Atkins testified: "There may have been. I'm really not sure."252 SPECIALTY RESTAURANTS CORP.states he gave two or three of them to the employees: "KitCurtiss; Jeffrey, cook upstairs; Franklin, a cook upstairs,"and Atkins explained these were the cooks' first names andthat he did not know their last names. Atkins admitted thatnone of the above events were in his affidavit, nor was histestimony that he met Mozell two or three times in Sophie'swhile he was employed by Respondent.On cross-examination, Atkins admitted that it was a ruleof the restaurant that waiters and waitresses were notallowed in the kitchen, nor were busboys unless they werereturning soiled dishes and utensils to the kitchen to bewashed. As the oyster-bar attendant, Atkins testified hewas only allowed in the kitchen when the restaurant wasnot yet opened to the public and then only to clean andprepare vegetables.Al Stuetzle, an official of Respondent, was called as awitness on behalf of the General Counsel. He testified thatthe Castaways Restaurant, which is owned by Respondent,is located in the same shopping complex as Sophie's andHealys and that it has had a collective-bargaining agree-ment with the Charging Party Union for approximately 15years. Another restaurant, "His Lordships," located inBerkeley and also owned by Respondent, has had acollective-bargaining agreement with the Union herein for7 or 8 years.Testimony for RespondentCathie Haller has been employed by the Kaiser-AetnaRealty Corporation for about 3-1/2 years as an executivesecretary. She testified to the following incident: Sometimein March she went to lunch with a friend Bill Reynolds atSophie's. As they entered the restaurant, the hostess, whomshe identified as Joyce Small, ignored them and when theygot her attention, they asked for a table for two. Small toldthem there would be a 20-to-30 minute wait. Theyinformed her they would go downstairs to Spider Healys tohave a drink and return in 20 or 30 minutes. When theyreturned they asked Small if their table was ready and shereplied that there would be an additional 20-minute wait.They told Small they would be waiting in the downstairscocktail lounge for her to notify them. They sat at a tablefrom which they could see Small at the hostess stand facingthe entrance to the restaurant. As they did so, othercustomers entered and were seated. Ms. Haller asked herescort "to check it out" and he then inquired of Small whotold Reynolds that she had paged them. Hailer testified: "Iknow that she didn't .... She was rude to us and didn'tapologize. So she told us it would be five more minutes."When that time elapsed they were shown to a table, but shedoes not recall by whom. She described Small's manner as"cold and indifferent" and testified they first arrived at11:45 a.m. and were not seated "at least until I p.m. orsometime after that."When she returned to her office 2 or 3 hours after herdesignated lunch hour, she phoned the restaurant andcomplained to the manager. She related to the manager thebasis of her complaint, describing Small as "not veryfriendly." Haller related to the manager that Small "did notgreet us well" and that they were kept waiting for a tablefor over an hour and further that they disbelieved Small'sexcuse that she had paged them but they did not answerthe page.Bill Reynolds, who has been employed by the city otOakland for 5 years in the Office of Community Develop-ment, corroborated the testimony of his guest, Ms. Haller.When Reynolds complained to Small about their waitingfor a table for over an hour, he testified, "She wassomewhat rude to me." He received a telephone call fromeither the restaurant manager on his assistant the followingday who informed him that Ms. Haller had filed acomplaint. Reynolds told the manager that "what I wasupset about was essentially the rudeness of the hostess whowas, you know, saying that I was a liar essentially."Nancy Ottobre, who has been employed by Respondentat Spider's and Sophie's from September 1975 to thepresent time as a waitress, testified that sometime inJanuary 1976, Small's "attitude began to change, she beganto complain about work." She testified as to an incidentwhich occurred in "late November 1975" when herhusband telephoned the restaurant "because it was anemergency situation" and he explained that on the phoneto Small but "she was very rude to him, and he had to callthe office in order to get to me. He had to demand to speakto someone else in order to get in touch with me ....[T]wo weeks later he came in to pick me up from worktowards the end of my shift. And she was again rude to himand he again complained to me that he was treated rudelyand harshly and [SmallJ told him to sit down as I was realbusy at the moment."Ottobre testified that towards the end of February shewaited on customers whose names she does not know andthey told her that they enjoyed their lunch and the service"but they did not enjoy the way they were first welcomedto the restaurant, that there was a delay, that they weren'tspoken to until about five minutes after they hadapproached the hostess stand, that [Small] was on thetelephone constantly or not where she should be." Shetestified she recalled receiving complaints about Small of asimilar nature on three other occasions.Ottobre also testified about attending a union meeting inNovember 1976 at the Jack London Inn presided over byHenry Mozell. Small was not present at the meeting. Shereported her attendance at this meeting to Terry Thomp-son, the manager. On cross-examination by the GeneralCounsel's representative, she testified that she heard for thefirst time in April 1976, after Joyce Small was terminated,that Small "was involved in trying to get the [UJ]nion intothe restaurant."Catherine Alexander and Elizabeth Coe, who have beenemployed as waitresses at Respondent's two aforemen-tioned restaurants at all times pertinent to the proceedingherein, testified, in substance, that customers complainedto them that Small was "rude" to them. They also testifiedthat they attended a meeting of the Union in November1976, chaired by Mozel!, and that they both reported thisto their supervisors.Gregory Worrel was employed by Respondent asassistant manager at Spider's and Sophie's during Small'stenure there. He testified that he handed her terminationnotice to her on March 18, and that she read it but refusedto sign it. Worrel also corroborated the testimony of Cathie253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaller, whose incident with Small is detailed above,testifying that he received a telephone call from Hallerabout 3 p.m. on March 17, in which she complained aboutSmall's inefficiency and rudeness to her and her escort, BillReynolds. He telephoned Reynolds approximately 30minutes later, at which time Reynolds corroborated whatHaller had told him. Worrel then reported to TerryThompson, manager, his telephone conversations withHaller and Reynolds.Thompson, Stuetzle, and Worrel then discussed Small'sprior February warning notice and also the warningregarding the quality of her work, tardiness, lack of properuniform, complaints of rudeness to guests, and otherproblems regarding her work. Thompson, after discussingSmall with his supervisory colleagues, decided to terminateher.When she was so notified the following day, testifiedWorrel, Small stated: "This has to do with the Union,doesn't it." Thompson denied this, stating that the reasonsfor her termination were specified in the written dischargenotice handed to her.Richard Schoepp was assistant manager at Healys andSophie's when Small was employed there. He identified awritten warning given to Small on February 19, 1976,prepared by him as Small's supervisor and signed by her.5Schoepp denied Small's testimony on her direct examina-tion to the effect that when Schoepp gave her the writtenwarning notice he told her not to worry about it as he had"gotten one" himself. He testified that he gave her verbalwarnings on approximately four occasions between De-cember and March for violations of work rules, includingborrowing money from him which she failed to repay. Healso denied ever having a conversation with Small in whichshe asked him why the Respondent's two restaurantsinvolved here, did not have a union.The Alleged Termination of AtkinsIt will be recalled that the incident leading up to theseverance of Atkins' employment occurred between Atkinsand his immediate supervisor Morad Afraimi. Afraimiworked at Spider's and Sophie's from August 15, 1975,until April 16, when he was laid off due to economicreasons. He described his duties as chef and administratorof the kitchen, explaining that he "was taking care of bothrestaurants through the common preparation kitchen ...which was located on the first floor [explaining] eachrestaurant had its own separate line, which we called aproduction line, where food was finalized and put out ...kitchen line is the area where the last stages of the food isfinalized. That's a critical area .... That's where the linecooks work.... [I]n the line we cook the [food] toorder. .... [in the line when the restaurant is open only]the line cooks are allowed there. That was more importantin Spider [Healys than Sophie's] because [of] the nature ofthe food [being prepared there]...." Afraimi testifiedthat it was very important that only the cooks worked inthe line. All other employees were ordered to keep out ofthat area "because it was meant to look organized" and"professional" in order that the patrons of the restaurantcould obseve the line cooks preparing the food.In March, Afraimi had 20 to 30 employees workingunder his supervision including Atkins. Among the tasksassigned to Atkins was that of a pantryman. That jobentailed cleaning vegetables and lettuce and peeling onionsand potatoes. Later he was "promoted" to the position ofoyster-bar man with no pay increase. This job consisted offilling orders for oysters and clams. The oyster bar, testifiedAfraimi, was located approximately "50-60 feet" from thecooking line where the cooks were preparing and servingfood. The oyster bar was a "small room" which was "partof the bar" where drinks were served in the cocktail lounge.Atkins' working hours were from 11 a.m. to 2 p.m. and onSaturdays he also worked the dinner shift.At approximately I p.m. on Tuesday, March, whileAfraimi was checking "all the working stations upstairsand downstairs," which included the cooks' line and theoyster bar, he observed Atkins. Afraimi testified thatAtkins was holding a "nice, healthy portion of roast beefsandwich in his hand and walking toward the oyster bar.Approaching Atkins from the opposite direction was one ofthe cocktail waitresses." And just about when Atkins washanding the roast beef sandwich which was on a plate tothe cocktail waitress, "I got there and grabbed his wrist ashe was about to hand the sandwich to the waitress and Iasked him what he was doing. He just stood up very cooland said: 'I got to take care of my ladies, you know.' And Isaid: 'What do you mean by that?' He says: 'Well, youknow, I got to take care of my cocktail waitresses.' I said:'You know that you're not supposed to have this roast beef[sandwich] at this time ...to give it to somebody else.' Hesays: 'I know. But you've been hassling me too much.' Isays: 'Well, do you know you could be fired ...forstealing. This is considered stealing, because you are takingunauthorized food in an unauthorized time, in an unautho-rized place, giving it to an unauthorized person.' He says:'Well, you just been hassling me too much. I'm quitting.' SoI said, 'Well, if that's how you feel about it, let's go takecare of it.' So we went to the office."Afraimi added that when he apprehended Atkins, he wasnot at his assigned work station in the cocktail lounge atthe oyster bar but "in the hallway." Afraimi's testimonycontinued as follows: That he immediately went to thecooks' station and asked them if they had prepared thesandwich for Atkins at their station in the cooks' line. Inquestioning them, he learned that Atkins "had gone intothe line during the rush hour which is between 12:00 and1:00 ... and had made himself a roast beef sandwich. Iblamed one of my cooks for letting him in there and lettinghim pick up the food; because I felt they were as much toblame. He [cook] says they were not to blame. He says:'Well, we told him.' " Afraimi then questioned the two linecooks whose work station was in the area where the roastbeef was prepared and served and Afraimi then inquiredwhether Atkins had asked them to prepare the sandwichfor them. "They said: 'We told him, this is not the food forthe help today.' And he [Atkins] said, according to the twocooks, 'Don't worry about it, that's my business.' And heI See Resp. Exh. 1.254 SPECIALTY RESTAURANTS CORP.went ahead and made the sandwich and carried it out ofthe cooks area."A discharge paper was then prepared to the effect,testified Afraimi, that Atkins was terminated for "givingaway property," whereupon Atkins said "he quit." Afraimistated both he and Atkins then signed the discharge paperand that Atkins received his termination pay and left theRespondent's premises.James Oberhausen, a bartender, worked in close proxim-ity to Atkins' assigned duty station as the oyster bar wasadjacent to the cocktail lounge. Oberhausen testified thatin February Atkins served two female bar customers clamsand oysters and that he did not charge them for this food.Atkins, testified Oberhausen, neither wrote out nor gavethem a check so that "they were just eating the oysters andclams on the house."Credibility, Discussion, and ConclusionsIn this proceeding, the bare recital of the facts issufficient to show no restraint, coercion, or interferencewithin the meaning of Section 7, nor substantial evidenceof unfair labor practices encompassed by Section 8(a)(3) ofthe Act. In arriving at this conclusion, recourse was hadand reliance placed upon accompanying circumstancesand consideration has been given also to all the attendantcircumstances in the context of this overall perspective herepresented. These circumstances have been consideredcompositely and inferences drawn which are reasonablyjustified by the cumulative, probative effect. The fact thatthere is evidence considered in and of itself, to support adecision is not sufficient where there is opposing evidenceso substantial in character as to detract from its weight andrender it less than "substantial on the record as a whole."Moreover, there is no probative evidence that prior to thedischarges of Small and Atkins that Respondent knew oftheir involvement in union activity or that an organization-al effort was then underway. In addition to the foregoing.the General Counsel's claim of discrimination is furthercompromised by the fact that Specialty RestaurantsCorporation, the parent corporation, has had a longbargaining history with the Union herein with respect torestaurants other than Spider's and Sophie's relative to itsemployees at other restaurants owned by Respondent, andthe further fact, that there is no evidence of union animusor a history suggesting that Respondent harbored anyresentment to employees' assertion of their statutory rights.The Board has in other cases held that union animus or6 In the interests of accuracy. virtually all of the witnesses' testimony hasbeen quoted copiously and in haec verba to avoid the ambiguities andimpreciseness created by paraphrasing which often loses the flavor andnuances of some of the witresses' testimonyI Accordingly, it is unnecessary to pass on the General Counsel'scontention that the small plant theory is applicable here.8 Cf. N L.RB. v. Great Dane Trailers. Inc., 388 U.S. 26. 33-34 (1967);Jervis Corporation. Bolivar Division v. N.L.R.B.. 387 F.2d 107. 113, fn. 4(C.A. 6, 1967): N.L.R.B. v. Crosby Chemicals, Inc., 274 F.2d 72. 74. fn. 5(C.A. 5, 1960).As the testimony indicates, supra, Small and Atkins' organizationalhostility of an employer in itself is sufficient to base afinding of a violation of the Act. It would seem thatevenhanded justice would also require that, where there isnot sufficient evidence produced by the General Counsel toshow such antiunion bias, this factor should be consideredin evaluating whether the Respondent in this proceedinghas committed any unfair labor practices. The evidenceproduced by the General Counsel fails to raise even asuspicion that Respondent's discharge of Atkins fordishonesty and Small for inefficiency and untrustworth-iness was motivated by other than legitimate and lawfulreasons as detailed in extenso above. See Section 10(c) ofthe Act.6The General Counsel must show improper motivationfor alleged 8(a)(3) violations. Assuming, arguendo, that theRespondent was aware of the employees' union activities,nevertheless, the General Counsel has failed to establishthat their discharges were unlawfully motivated.7This hasnot been shown. On the contrary, the Respondent cameforward with affirmative evidence of good and proper aswell as valid reasons as justification for the terminations ofSmall and Atkins as provided for in Section 10(c) of theAct.8 Thereupon the burden of going forward withevidence to show that the alleged discriminatees, as allegedin the complaint, were "discharged because of theirmembership in or activities on behalf of the Union,"shifted to the General Counsel.9This burden of proof of antiunion purpose, GeneralCounsel has failed to carry. Moreover, the record revealsan absence on Respondent's part of either union animus ordiscriminatory motivation. Furthermore, aprimafacie caseof discrimination was not established within the meaningof Section 8(aX3) of the Act. It is found, therefore, that theGeneral Counsel's representatives have failed to sustaintheir burden of proving by a preponderance of the evidencethat Respondent discriminatorily discharged Small andAtkins because of their union activities in violation ofSection 8(a)(3) of the Act. Accordingly, it shall berecommended that the 8(aX3) allegations of the complaintbe dismissed. toCONCLUSION OF LAWRespondent Company has not engaged in the unfairlabor practices alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]activities were such that they could not be charactenzed as noticeablyprominent union proponents."' In G W Davis Corporation, 202 NLRB 204. 205 (1976), the Boardstated:Even assuming that Respondent's reasons for terminating Carter aresuspect, it is not the Respondent's burden to prove that it dischargedher for just cause. The burden is on the General Counsel to establish adiscriminatory motive for the termination by a preponderance of theevidence, if a violation is to be found. This the General Counsel hasfailed to do.255